DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-4 are pending.  
Response to Arguments
3.	Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive such that they overcome all rejections in the previously mailed Office action, although they are persuasive in part. 
4.	Applicant argues that Ofer does not anticipate the claimed invention because the properties that are claimed would not necessarily be found in the material of Ofer because the materials of the claims and Ofer are not prepared in the same way and the skilled artisan understands that the properties of a polymer are not only determined by the structure but also by the method of preparation.  
The Office has considered this argument and finds it convincing.  The anticipation rejection over Ofer is withdrawn.
5.	Applicant argues that Andrews does not make obvious the claimed invention because Andrews does not disclose a material that has some measurable crystallinity but less than 0.5% as seen in a crystallization peak (meaning it is amorphous but is crystallizable), and that a polymer having such thermal properties cannot be obtained by the methods described in Ofer and/or Andrews.
The Office has considered this argument and respectfully disagrees.  It is submitted that Applicant’s arguments are not commensurate in scope with the rejection.  Andrews is not relied upon to explicitly teach the claimed range of crystallinity, but teaches that the crystallinity is optimized based on the monomers present and qualities desired, and these teachings would lead the skilled artisan to arrive at a material with the claimed minimized crystallization.  Further, Andrews does explicitly state that the In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Applicant is invited to submit a declaration to show that the skilled artisan would not be capable of arriving at the claimed invention given the teachings of Ofer modified by Andrews.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729